Case 1:19-md-02915-AJT-JFA Document 1250 Filed 04/16/21 Page 1 of 1 PageID# 19095




  Date: 04/16/2021                          Judge: JOHN F. ANDERSON
                                            Reporter: FTR




  Start: \0-.ODAVVN
  Finish: In'V^AYV^


  Civil Action Number: 1:19-md-2915-AJT-JFA

  In Re: Capital One Customer Data Security Breach Litigation

  Appearances of Counsel via Zoomgov(X)

  Motion to/for:
  112351 AMAZON^S MOTION TO COMPEL DEPOSITION TESTIMONY,OR,
  ALTERNATIVELY.FOR ADDITIONAL TIME TO DEPOSE PLAINTIFFS' EXPERT
  STUART E. MADNICK


  Argued &
 ( )Granted( )Denied (){) Granted in part
 ( )Taken Under Advisement( )Continued to




    )Order to Follow
